Citation Nr: 1721161	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for the service-connected coronary artery disease, presently evaluated as 10 percent disabling prior to November 29, 2010, and 60 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from October 1964 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which awarded service connection for coronary artery disease and assigned an initial rating of 10 percent effective April 21, 2005 and a 60 percent rating from November 29, 2010.  The Veteran perfected an appeal as to the rating assigned.  The appeal is now within the jurisdiction of the Houston, Texas, RO.

The Veteran requested a hearing before the Board at the time of his November 2011 substantive appeal, but in November 2015 he withdrew that request.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the additional delay, additional development is needed prior to the Board's adjudication of the issue on appeal.

The Veteran has reported receiving cardiac care with a private physician, Dr. W.  In November 2010, he submitted a VA Form 21-4142 in order to authorize VA to obtain the records from this physician.  Records were added to the claims file from Dr. W.'s office in November 2010, December 2010, and March 2011.  No records from this physician have since been associated with the file, yet at the time of his March 2016 VA examination, the Veteran again reported treatment with a private cardiologist.  In February 2017, the Veteran's representative submitted ten pages of records related to a recent hospitalization of the Veteran and it appears his treating cardiologist remains Dr. W.  However, no clinical records are found within the file since those received in 2011.  The records within the file related to Dr. W.'s treatment are dated between 2000 and 2010, but nothing since.  The Board believes that records from the Veteran's treating cardiologist for the past seven years would be pertinent to the issue on appeal, and should be obtained prior to rating the Veteran's service connected heart disability.  On remand, the RO should assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(2) (2016).

Moreover, the Veteran was most recently afforded a VA examination in March 2016, at which time he reported his last hospitalization related to his heart disability seven years prior.  The examiner conducted interview-based METs testing due to the Veteran's report of a VA treadmill stress test, during which he felt tired.  The examiner relied upon findings in a November 2015 VA stress test and interview based METs testing to conclude that the Veteran's METs level is at greater than five to seven METs, which is consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn with a push mower, or doing heavy yard work such as digging.  However, in February 2017, the Veteran's representative submitted ten pages of treatment records dated in late 2016, which show the Veteran underwent heart surgery, which suggests a potential worsening in the heart disability since the March 2016 examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the March 2016 VA examination findings may not be representative of the current severity of the Veteran's heart disability, the claim must be remanded as a new VA examination is warranted.

Finally, the most recent VA outpatient treatment records within the claims file are dated in February 2015.  On remand, the RO should obtain and associate with the record all updated VA treatment records related to the heart disability.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's heart disability from February 2015 to the present.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Provide the Veteran with a VA Form 21-4142 and request that he provide authorization for VA to obtain treatment records from his private cardiologist dating since the 2010 records received in March 2011.  Once authorization is received, assist the Veteran in obtaining these relevant private treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

3.  The Veteran should be afforded a VA examination in order to determine the current severity of his service-connected heart disability.  All pertinent evidence should be made available to and reviewed by the examiner.  The examiner must make all findings relative to rating the Veteran's heart disability, to include fully describing the effects of the Veteran's disability on his occupational functioning and daily activities.  The RO or Appeals Management Office (AMO) should ensure that the examiner provides all information required for rating purposes.

4.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




